 
 
I 
111th CONGRESS
2d Session
H. R. 5130 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2010 
Mr. Langevin (for himself and Mr. Courtney) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Wild and Scenic Rivers Act to designate a segment of the Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers in the States of Connecticut and Rhode Island for study for potential addition to the National Wild and Scenic Rivers System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wood-Pawcatuck Watershed Protection Act. 
2.Beaver, Chipuxet, Queen, Wood, and Pawcatuck RiversStudy 
(a)Designation for studySection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following: 
 
(__)Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and ConnecticutThe approximately 10-mile segment of the Beaver River from its headwaters in Exeter, Rhode Island, to its confluence with the Pawcatuck River; the approximately 5-mile segment of the Chipuxet River from Hundred Acre Pond to its outlet into Worden Pond; the approximately 10-mile segment of the upper Queen River from its headwaters to the Usquepaugh Dam in South Kingstown, Rhode Island, and including all its tributaries; the approximately 5-mile segment of the lower Queen (Usquepaugh) River from the Usquepaugh Dam to its confluence with the Pawcatuck River; the approximately 11-mile segment of the upper Wood River from its headwaters to Skunk Hill Road in Richmond and Hopkinton, Rhode Island, and including all its tributaries; the approximately 10-mile segment of the lower Wood River from Skunk Hill Road to its confluence with the Pawcatuck River; the approximately 28-mile segment of the Pawcatuck River from Worden Pond to Nooseneck Hill Road (RI Rte 3) in Hopkinton and Westerly, Rhode Island; and the approximately 7-mile segment of the lower Pawcatuck River from Nooseneck Hill Road to Pawcatuck Rock, Stonington, Connecticut, and Westerly, Rhode Island.. 
(b)Study and reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end the following: 
 
(__)Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and ConnecticutNot later than 3 years after the date on which funds are made available to carry out this paragraph, the Secretary of the Interior shall— 
(A)complete the study of the Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and Connecticut, described in subsection (a)(__); and 
(B)submit a report describing the results of that study to the appropriate committees of Congress..  
 
